Citation Nr: 0735463	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as loss of memory.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for actinic dermatitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the lumbar spine, lumbar myositis and diffuse bulging lumbar 
disc, prior to August 15, 2005, and to an initial evaluation 
in excess of 40 percent from August 15, 2005.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran apparently had active service from May 2002 
through November 2002, verified active service from February 
2003 through November 2003, and the records reflect a two-
month period of duty of unverified character from March 1980 
to May 1980; the veteran had 20 years of inactive reserve 
component service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for degenerative joint disease of the lumbar spine, lumbar 
myositis, and diffuse bulging lumbar disc and which assigned 
an evaluation of 10 percent for that disability.  That rating 
decision also denied claims of entitlement to service 
connection for a psychiatric disorder, claimed as loss of 
memory, a right knee disorder, and actinic dermatitis.  By a 
subsequent rating decision issued in September 2005, the RO 
increased the evaluation for the service-connected lumbar 
disability to 40 percent, and the veteran continued to 
disagree with the assigned initial evaluation.
 
By a statement submitted in February 2006, after the RO 
issued the September 2005 supplemental statement of the case 
(SSOC), the last SSOC of record, the veteran's employer 
stated that the veteran had a chronic back disorder which 
adversely affected his employment and limited the discharge 
of his duties.  Although this statement does not provide 
specific description of the veteran's service-connected 
lumbar disability, this evidence suggests that the may be 
additional employment information available which might 
pertain to the entire initial disability evaluation, and 
suggests that the veteran's lumbar disability may have 
increased in severity following the most recent VA 
examination.  The Board is unable to make a factual 
determination that the veteran would not be prejudiced by 
appellate review of this claim without consideration off this 
evidence.  This evidence was not previously submitted to the 
agency of original jurisdiction.  The appellant has not 
provided a written waiver of review by the agency of original 
jurisdiction.  The veteran is entitled to this procedural 
right.  38 C.F.R. §§ 19.37, 20.1304 (2006).  

The claim of entitlement to service connection for a right 
knee disability and the claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the lumbar spine, lumbar 
myositis and diffuse bulging lumbar disc, prior to August 15, 
2005, and to an initial evaluation in excess of 40 percent 
from August 15, 2005, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran denied that he ever sought clinical treatment 
for a skin disorder, and service medical records during his 
active service in 2003 disclose no findings of a skin 
disorder, and there is no objective examination since the 
veteran's 2003 active service that he has manifestations of 
any skin disorder or skin abnormality.  

2.  The veteran has received continuous treatment for a 
psychiatric disorder beginning the day following his service 
discharge in late November 2003.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disorder, to 
include actinic dermatitis, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for an acquired 
psychiatric disorder, variously diagnosed, claimed as loss of 
memory, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a skin disorder and a psychiatric disorder.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant on February 2004, shortly 
after he submitted his February 2004 claims for service 
connection.  This letter fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information of various types in his possession to the 
AOJ.  The Board finds that the duty to notify was met as to 
the claim denied in this decision.  As to the claim granted 
in this decision, no further discussion of the VCAA is 
required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records for the period of 
service during the veteran contended the skin disorder began 
was obtained, and post-service VA treatment records were 
obtained, and VA examinations were conducted.  

Significantly, the appellant has not identified any other 
provider who may have treated him for a skin disorder, and 
the record does not otherwise indicate that there is any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
veteran has not specifically alleged that the claimed skin 
disorder was manifested or aggravated during service or is 
etiologically related to any incident of service.  The 
clinical records from November 2003 to the present are devoid 
of any evidence that the claimed skin disorder has been 
manifested since November 2003.  

Without a more specific allegation as to the etiologic 
relationship between the veteran's service and the claimed 
skin disorder, or an allegation that the skin disorder is 
currently manifested, Remand for VA examination to obtain 
medical opinion as to whether the veteran has a current skin 
disorder which is related to his active service would be 
fruitless.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no medical evidence that the 
veteran has current or persistent or recurrent symptoms of a 
skin disorder.  There is no clinical evidence that the 
veteran manifested a skin disorder in service, and the 
veteran himself states he did not seek medical treatment for 
a skin disorder during his service, so no additional medical 
evidence during the veteran's service is available.  The 
veteran has not indicated that any provider has ever told him 
that his skin disorder was related to service, so Remand 
could only solicit an opinion based on the negative service 
medical records.  There is no indication, other than the 
veteran's original claim, that the skin disorder or symptoms 
may be associated with the veteran's service or with another 
service-connected disability.  The Board finds that the three 
years of post-service clinical records and the negative VA 
examinations of records are sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  No further 
VA opinion is required.  McClendon, supra.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary notice and development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Claims for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
While certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty, a fungus infection is 
not defined as a chronic disease, and no presumption of 
service connection is applicable.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.    

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

1.  Claim for service connection for an acquired psychiatric 
disorder

The veteran's DD214 discloses that his most recent period of 
active service was from February 2003 through late November 
2003.  VA outpatient treatment records reflect that, the day 
following the veteran's official service separation date, he 
sought VA outpatient treatment.  At that time, he complained 
of anxiety.  An order for buspirone, "for anxiety," was 
prescribed.  The treating provider noted that there was 
evidence of anxiety.  The provider assigned a diagnostic 
impression of "generalized anxiety disorder after return 
from active service."  

In March 2004, the veteran complained of forgetfulness, but 
the examiner noted that the veteran was able to remember the 
names of the governor of Puerto Rico and the President of the 
United States, and concluded that there was no evidence 
suggestive of mental disease.  The examiner failed, however, 
to discuss the November 2003 through March 2004 treatment 
notes regarding the veteran's anxiety and prescription of 
medication.  Since the examiner failed to discuss the 
veteran's post-service VA treatment for anxiety, the Board 
accords little weight or probative value to the examiner's 
finding that veteran did not have a mental disorder.  

VA outpatient treatment notes thereafter, including treatment 
notes in January 2004, February 2004, June 2004, January 
2005, May 2005, June 2005, February 2006, reflect that the 
providers continued to prescribe medication for a psychiatric 
disorder, although the medications were changed several 
times.  In February 2006, the prescribed medication included 
clonezepam at bedtime (for sleep) and venlafaxine "for 
depression."  

The VA treatment records establishes that the veteran has 
been continuously treated for a psychiatric disorder, 
variously diagnosed, beginning the day following the 
veteran's service discharge and continuing through February 
2006, the date of the most recent VA outpatient treatment 
records associated with the claims file.  The VA treatment 
records referencing that disorder as noted following the 
period of the veteran's most recent active duty.  This 
evidence warrants a finding that the veteran incurred a 
chronic psychiatric disorder, variously diagnosed, in 
service.  Resolving any reasonable doubt in the veteran's 
favor, the claim is granted.  

2.  Claim for service connection for a skin disorder

No abnormality of the skin is noted in VA clinical records 
dated in November 2002, when the veteran returned to VA care 
following his active service in 2002.  The veteran's Pre-
Deployment checklist, completed in February 2003, does not 
indicate that he reported any skin disorder.  The report of 
medical assessment completed by the veteran in October 2003, 
at the conclusion of this active service, does not indicate 
that the veteran had a skin disorder during that period of 
active service.  In another post-deployment questionnaire, 
the veteran indicated that he had been to sick call 
approximately 10 times, and he checked the complaints for 
which he had been seen, but did not indicate he was seen for 
a skin disorder.  The service medical records for the period 
from February 2003 to November 2003 are, consistent with the 
veteran's statement that he did not seek medical evaluation 
for a skin disorder, devoid of any complaint, diagnosis, or 
treatment of a skin disorder.  

The veteran did not report any skin disorder during VA 
outpatient treatment in November 2003 or January 2004, and no 
abnormality of the skin was noted.  

At the time of VA examination in March 2004, the veteran 
reported that he developed reddened, raised skin lesions over 
the forearms, abdomen, back, and chest when exposed to the 
sun on hot days, with sweating.  The veteran stated that he 
had never sought medical treatment for this symptom.  He 
stated that he did have residual skin lesions due to these 
skin problems.  However, the examiner reported, as to the 
skin, that there were no abnormal findings and, no scars.  
The examiner assigned a diagnosis of actinic dermatitis.  

For purposes of information only, and without reliance 
thereon, the Board notes that actinic dermatitis, also known 
as photodermatitis, is defined as a dermatitis caused or 
elicited by exposure to sunlight.  Stedman's Medical 
Dictionary 479, 1376 (27th ed. 2000).

VA outpatient treatment records dated from March 2004 through 
February 2006 are devoid of any complaint, finding, 
diagnosis, or treatment of a skin disorder.  The reports of 
VA orthopedic examination in March 2006 are likewise devoid 
of any complaint, finding, diagnosis, or treatment of a skin 
disorder.  

The report of VA examination conducted in March 2004 makes it 
clear that the assignment of the diagnosis of "actinic 
dermatitis" was by history only, since the examiner found no 
objective evidence of a skin disorder, and the veteran 
reported no previous evaluation for a skin disorder.  The 
examiner did not relate the diagnosis of actinic dermatitis 
to the veteran's recent period of active duty, or to any 
other period of active duty.  There is no indication that the 
veteran alleged that a skin disorder was first manifested or 
diagnosed during a period of active duty.  Rather, the 
veteran clearly stated that he had never sought medical 
treatment for any skin disorder.  

The veteran service medical records from his recent period of 
active duty are negative for any finding or report of a skin 
disorder, including in the veteran's own self-reports.  The 
VA examination reports and VA treatment records are devoid of 
any notation of a chronic post-service skin disorder.  The 
veteran is competent to provide a history of skin irritation 
when exposed to the sun, heat, and sweat.  See Jandreau v. 
Nicholson, 492 F.3d 1331, 1337 (Fed. Cir. 2007).  However, he 
is not competent to determine whether that disorder is 
etiologically related to his active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
veteran has not, in this case, alleged that the skin symptoms 
started during his service, or were aggravated during his 
service, nor has the examiner opined that the reported skin 
symptoms were first manifested during a period of active 
service or were aggravated during that service.  

There is no evidence that the veteran has manifested a 
chronic skin disorder since his return from active duty in 
November 2003.  However, it is possible that the veteran has 
intermittent, but chronic actinic dermatitis which triggered 
only under certain conditions which have not occurred since 
his service discharge in November 2003.  Even assuming that 
the veteran does have such a chronic skin disorder, despite 
lack of manifestations for the past four years, the fact 
remains that the veteran has not alleged that the skin 
disorder was first manifested during or was aggravated during 
a period of service, and no medical provider has offered an 
opinion which links chronic actinic dermatitis to any period 
of active service or any incident thereof.  

In his original claim February 2003, as to the claim for 
service connection for a skin disorder, the veteran simply 
indicated, "Please review smr (service medical records)."  
Those records have been reviewed.  The veteran has not 
provided any additional specific allegation as to a basis for 
an etiologic relationship between his service and the skin 
disorder.  Without a more specific allegation as to the 
etiologic relationship between the veteran's service and the 
claimed skin disorder, or an allegation that the skin 
disorder is currently manifested, Remand for VA examination 
to obtain medical opinion as to whether the veteran has a 
current skin disorder which is related to his active service 
would be fruitless.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the absence of evidence of a skin disorder during service 
or since service, the claim for service connection for a skin 
disorder is denied.  


ORDER

The appeal for service connection for an acquired psychiatric 
disorder is granted.

The appeal for service connection for a skin disorder is 
denied.


REMAND

As noted above, the veteran has submitted additional evidence 
to the Board which may be relevant to his claim for an 
initial evaluation in excess of 10 percent for service-
connected degenerative joint disease of the lumbar spine, 
lumbar myositis and diffuse bulging lumbar disc, prior to 
August 15, 2005, and to an initial evaluation in excess of 40 
percent from August 15, 2005.  The veteran has not waived his 
right to review of this evidence.  As this evidence appears 
to be relevant to the claim for an increased initial 
evaluation, the claim must be Remanded to the agency of 
original jurisdiction.  

As the statement seems to indicate that the veteran's 
service-connected lumbar disability may have increased in 
severity since the most recent VA examination, further 
development is required.  In particular, employment records 
related to the amount of time lost from work due to back 
disability and the extent and types of employment 
accommodations provided because of the veteran's back 
disability, including the dates when such accommodations 
became necessary, should be obtained.  

The Board also notes that the veteran indicated, at the time 
of his 2006 VA examination, that a physician had prescribed 
bedrest for treatment of the service-connected lumbar 
disability at least once.  No medical evidence consistent 
with the veteran's report has been associated with the 
record, and the veteran should be asked afforded the 
opportunity to obtain or identify that evidence.  

The veteran contends that he incurred a right knee disorder 
in service.  The record reflects that the veteran's claim was 
denied because there was evidence that he complained of a 
right knee disorder prior to his active duty in 2003, 
resulting in a finding that the disorder was incurred prior 
to the veteran's 2003 active service.  However, a November 
2002 treatment note reflects that the veteran complained of 
right knee pain which had been incurred more than a month 
earlier, during the veteran's period of active duty in 2002.  
The service medical records from the 2002 period of active 
duty do not appear to be of record, other than an October 
2002 report of self assessment, in which the veteran states 
that he has right knee pain.  An attempt to obtain service 
medical records from the veteran's period of active service 
in 2002 is required.

Additionally, the veteran should be informed of the 
difference between inactive duty and active duty for purposes 
of service connection, and he should be informed of the 
possibility of service connection for aggravation of a 
disorder in service.

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be provided with 
notice of the statutes and regulations 
governing service connection where there is 
ADT (ACDUTRA) and the definitions of ACDUTRA 
and active duty.  In particular, the claimant 
should be specifically advised that service 
connection is not authorized for disorders 
which arise during a period of enlistment in a 
reserve component, except where the disorder 
is incurred during a period of performance of 
ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 
101(22).  The veteran should also be advised 
that a presumption of service connection for a 
chronic disease, to include arthritis, is 
applicable only if the period of active 
service which the veteran contends gave rise 
to the chronic disorder was 90 days or more.

The claimant should be notified that "injury", 
for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, 
refers to the results of external trauma, 
rather than a degenerative process.  The 
claimant should be provided with the text of 
the 38 C.F.R. § 3.306 regarding aggravation 
and the evidence which is required to 
substantiate a claim based on aggravation.  
The veteran should also be informed that 
service connection on the basis of aggravation 
is available only for a disorder aggravated 
during active service, but not for a disorder 
which progresses during a period of reserve 
component enlistment.  The veteran should be 
advised that a temporary flare-up of a 
preexisting injury or disease is not 
sufficient to be considered aggravation unless 
the underlying condition, as contrasted to 
symptoms, is worsened. Jensen v. Brown, 4 Vet. 
App. 304 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

2.  The Puerto Rico Army National Guard (PR 
ANG) should again be contacted, and should be 
requested to provide specific official 
verification of the veteran's period of active 
duty in 2002.  Service medical records for 
that period should be requested.  If no 
service medical records for the veteran's 2002 
period of active service are located, PR ANG 
should be asked where such records might be 
located.  The U. S. Army Reserve Personnel 
Command (AR PERSCOM) should be contacted.  AR 
PERSCOM should be asked whether there is any 
other location or source which should be 
queried for the claimant's service medical 
records, if the records are not located in 
their facility.

3.  That portion of the veteran's VA and 
private clinical records prior to his 2002 
active service should be obtained.  At least 
two years of clinical records prior to that 
service should be associated with the claims 
file.

4.  The veteran should again be afforded the 
opportunity to identify or submit any 
additional records which might be pertinent to 
the claims, including private clinical records 
prior to and following his 2002 and his 2003 
periods of active service.

5.  Advise the veteran of the alternative 
types of evidence he may submit to show the 
severity of back pain beginning from his 
November 2003 service discharge, especially 
employment clinical records, employment 
records which would show the purpose for which 
medical or sick leave was requested, employer 
statements which would show time lost due to 
medical reasons, statements of individuals 
from his workplace, employment examination 
reports, and the like, and request 
authorization to seek employment records from 
the employer.  

6.  After the above development has been 
completed, review the expanded record to 
determine if any claim on appeal may be 
granted.  A specific finding of fact as to the 
dates of the veteran's official active service 
in 2002 should be made, to include whether the 
veteran had 90 days (or more) of active 
service in 2002.  

If any claim is not granted on the above newly 
developed record, the veteran should be 
afforded appropriate orthopedic 
examination(s), to include the right knee 
and/or lumbar spine.  The veteran's claims 
folders, especially service medical records 
from periods of active duty in 2002 and 2003, 
should be provided to each examiner for review 
of pertinent documents in connection with the 
examination.  Advise the examiner that, if a 
veteran had 90 days or more of active service, 
and thereafter developed arthritis within the 
following year, arthritis (but not a tear of a 
meniscus) may be presumed connected to the 
veteran's period of active service.

A.  The examiner who conducts examination of 
the right knee should answer the following 
questions:

(i).  Is there medical evidence that the 
veteran manifested a right knee disorder 
during a period of active duty in 2002?
 
(ii).  If the veteran did not manifest a right 
knee disorder during his active service in 
2002, but had at least 90 days of active 
service, please state whether it is: (a) at 
least as likely as not (a 50 percent or 
greater likelihood), or, (b) less than likely 
(less than a 50 percent likelihood), that he 
incurred a right knee disorder which may be 
characterized as arthritis within one year 
following his 2002 service discharge 
(apparently in October 2002).  

(iii).  Is there medical evidence that the 
veteran incurred a right knee disorder prior 
to his period of active service in 2002?  

(iv).  If the answers to questions (i) and 
(ii) are unfavorable to the veteran, and the 
medical evidence establishes that the veteran 
had manifested a right knee disorder prior to 
his active service began in 2002, please state 
the likelihood that a right knee disorder was 
aggravated, that is, permanently (rather than 
temporarily) worsened, during any period of 
active service in 2002 or 2003 which lasted 90 
days or more.  

If the medical evidence establishes that a 
right knee disorder arose during a period when 
the veteran was performing reserve service, 
then the RO must determine whether that period 
of reserve duty constituted ACDUTRA or 
INACDUTRA.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

B.  The examiner who conducts examination of 
the veteran's lumbosacral spine should review 
the veteran's history and current complaints 
and conduct as a comprehensive clinical 
evaluation.  If neurological examination is 
also required, such examination should be 
conducted.  The claims folders must be made 
available for each examiner's review and each 
examiner must state that the claims files were 
reviewed in the examination report.  The 
examiner should complete the Disability 
Evaluation Examination Worksheet which is 
relevant to evaluating spinal disorders.

The examiner(s) should describe the complete 
range of the veteran's lumbosacral range of 
motion.  The examination report must also 
address any weakened movement, including 
weakened movement against varying resistance, 
excess fatigability with use, incoordination, 
painful motion, pain with use, and should 
address the veteran's contention that his knee 
locks or otherwise does not function properly, 
or gives way.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation of 
motion.  

The examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of additional 
degrees of limitation of motion during the 
flare-ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of any 
additional disability during a flare-up, that 
fact should be so stated and the reason should 
be explained.

The examiner should offer an opinion as to the 
onset date of  the current severity of 
lumbosacral disability.  The examiner should 
state whether there were fluctuations in the 
level of severity of lumbosacral disability 
during the period from November 2003 to the 
present.  

7.  Thereafter, the RO should readjudicate 
each claim remaining on appeal.  If any 
benefit sought remains denied, an appropriate 
supplemental statement of the case should be 
furnished to the veteran, and to his 
representative, if he obtains one.  The 
veteran should have the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


